MEMORANDUM **
Bahadar Ram Lakha, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir.2011). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion by denying as untimely Lakha’s motion to reopen based on ineffective assistance of counsel by his first former attorney because he filed the motion nearly three years after issuance of his final order of removal, see 8 C.F.R. § 1003.2(c)(2), and failed to demonstrate the due diligence necessary to warrant equitable tolling of the filing deadline, see Avagyan, 646 F.3d at 680 (holding that the tolling period ends “when the alien obtains a complete record of his immigration proceedings and is able to review that information with competent counsel”).
We lack jurisdiction to consider Lakha’s unexhausted claims of ineffective assistance of counsel by his second and third former attorneys and contentions regarding his lack of motive to delay filing his motion to reopen at an earlier time. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.2010).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.